EXHIBIT 10.1

 

RESOLUTIONS OF THE BOARD OF DIRECTORS

OF

MICROCHIP TECHNOLOGY INCORPORATED
NOVEMBER 1, 1996

 

ADOPTION OF THE

MICROCHIP TECHNOLOGY INCORPORATED
SUPPLEMENTAL RETIREMENT PLAN

in the form of the

FIDELITY CORPORATEplan FOR RETIREMENT
SELECT PLAN AND TRUST

 

WHEREAS, the Company wishes to adopt the Microchip Technology, Incorporated
Supplemental Retirement Plan, effective as of January 1, 1997; and

 

WHEREAS, the Company reserves the authority to amend the Plan and Trust by
filing with Fidelity Management Trust Company any amendments adopted by the
Board of Directors;

 

NOW THEREFORE BE IT RESOLVED that the Company adopts the Plan and Trust in
accordance with the terms set forth in the Fidelity CORPORATEplan for Retirement
Select Plan and Trust documents attached hereto, including the Adoption
Agreement as attached hereto (hereinafter “Plan” and/or “Trust”), all of which
are made a part of the minutes of this meeting; and

 

FURTHER RESOLVED that the Company amends the Plan as follows:

 

I.  Article 7 is amended by adding at the end thereof the following new section:

 

7.08.  Unscheduled Withdrawal Right.  A Participant may request an unscheduled
withdrawal of all or any portion of the Account (to the extent vested) before or
after his termination of employment by written notice to the Employer; provided
that, the amount distributable from such Participant’s Account will be reduced
by ten percent (10%). This reduction will be forfeited and used to pay expenses
of the Plan and Trust.  If a Participant elects an unscheduled withdrawal under
this Section prior to termination of employment, the Participant shall not be
permitted to elect Deferral Contributions, pursuant to Section 4.01, for a
period of twenty-four (24) months following the date of such withdrawal.

 

--------------------------------------------------------------------------------


 

II.  Section 9.04 of the Plan is amended as follows:

 

1.              add after the words “by the terms of the Plan” in the second to
the last line of that section the following: “or Section 10 of the Trust, if
directed by the Employer”; and

 

2.              add after the words “with the terms of the Plan” in the second
and last lines of that section the following: “or Section 10 of the Trust, if
directed by the Employer.”

 

III. Section 11.02 of the Plan is amended by adding at the end thereof the
following language:

 

“The interpretation and construction of any provision of the Plan and the
exercise of any discretion granted hereunder to the Administrator shall be final
and binding on the Participants, their dependents and all other interested
persons.”

 

FURTHER RESOLVED that the Company amends the Trust as follows:

 

I.  Section 7(b) of the Trust is amended by adding at the end thereof the
following language:

 

“...; provided, however, nothing in this Agreement or in the Plan shall relieve
the Trustee from responsibility or liability if the Trustee follows direction
which it knows are contrary to the terms of the Agreement or the Plan or any
applicable law.”

 

II.  Section 7(d) of the Trust is amended by adding at the end thereof the
following language:

 

“..., or failure to perform its obligations under this Agreement, in which case
the Trustee shall indemnify the Sponsor.  The provision of this Section shall
survive the termination of this Agreement.  This indemnification is conditioned
on the indemnifying party receiving prompt written notice of any claims
requiring indemnification and being given full and complete information,
authority and assistance for the defense of the same.  The indemnifying party
shall not be responsible for any claim entered into by the indemnified party
without its prior consent.”

 

2

--------------------------------------------------------------------------------


 

III. The second sentence of Section 10 of the Trust is amended and a new
sentence is added after such amended second sentence, so that these sentences
read as follows:

 

“On the date of the termination of this Agreement, the Trustee shall forthwith
transfer and deliver to the Plan participants or beneficiaries, if directed by
the Sponsor, or if not so directed, to such individual or entity as the Sponsor
shall designate, all cash and assets then constituting the Trust. The amount and
manner of distribution to the Plan participants or beneficiaries shall be
specified by the Sponsor.”

 

FURTHER RESOLVED that the appropriate officers of the Company be, and they
hereby are, authorized and directed to take such actions as may be necessary or
desirable to effectuate the foregoing resolutions.

 

3

--------------------------------------------------------------------------------


 

AMENDMENT TO THE

MICROCHIP TECHNOLOGY INCORPORATED
SUPPLEMENTAL RETIREMENT PLAN

 

WHEREAS, Microchip Technology INC. (the “Employer”) adopted the Microchip
Technology INC. Supplemental Retirement Plan (the “Plan”) through adoption of
the Fidelity Investments CORPORATEplan for Retirement Select Plan Basic Plan
Document and Amendments (“the Basic Plan Document”), effective as of January 1,
1997, for which Fidelity Management Trust Company (the “Trustee”) serves as
trustee of the trust established to hold Plan assets (the “Trust”); and

 

WHEREAS, the Employer desires to amend the Plan as follows effective March 31,
2003. Add the following:

 

1.              To Article 4.01 of the Basic Plan Document: “Each Participant
may elect to execute a separate bonus deferral agreement with the Employer to
reduce his Bonus by a specified percentage not exceeding the percentage set
forth in Section 1.05(a) and equal to a whole number multiple of one
(1) percent.”

 

2.              To Section 1.05(a) of the Adoption Agreement: “The Employer
shall allow a Bonus Deferral Contribution in accordance with Section 4.01 on
behalf of each Participant who has an executed bonus deferral agreement in
effect with the Employer for the Plan Year (or portion of the Plan Year) in
question, not to exceed 50% of Bonus for that Plan Year.”

 

In witness whereof, the Employer has signed this instrument this 21st  day of
March, 2003.

 

Microchip Technology INC.

 

By:

/s/ Linda Croft

 

 

Title: Manager, Employee benefits

 

--------------------------------------------------------------------------------


 

4/11/94

 

subsequently again becomes an eligible Employee, the individual shall resume
full participation in accordance with Section 3.01.

 

Article 4.  Contributions.

 

4.01.        Deferral Contributions.  Each Participant may elect to execute a
salary reduction agreement with the Employer to reduce his Compensation by a
specified percentage not exceeding the percentage set forth in
Section 1.05(a) and equal to a whole number multiple of one (1) percent.  Such
agreement shall become effective on the first day of the period as set forth in
the. Participant’s election.  The election will be effective to defer
Compensation relating to all services performed in a Plan Year subsequent to the
filing of such an election. An election once made will remain in effect until a
new election is made.  A new election will be effective as of the first day of
the following Plan Year and will apply only to Compensation payable with respect
to services rendered after such date.  Amounts credited to a Participant’s
account prior to the effective date of any new election will not be affected and
will be paid in accordance with that prior election.  The Employer shall credit
an amount to the account maintained on behalf of the Participant corresponding
to the amount of said reduction.  Under no circumstances may a salary reduction
agreement be adopted retroactively.  A Participant may not revoke a salary
reduction agreement for a Plan year during that year.

 

4.02.        Matching Contributions.  If so provided by the Employer in
Section 1.05(b), the Employer shall make a Matching Contribution to be credited
to the account maintained on behalf of each Participant who had Deferral
Contributions made on his behalf during the year and who meets the requirement,
if any, of Section 1.05(b)(3).  The amount of the Matching Contribution shall be
determined in accordance with Section 1.05(b).

 

4.03.        Time of Making Employer Contributions.  The Employer will from time
to time make a transfer of assets to the Trustee for each Plan Year.  The
Employer shall provide the Trustee with information on the amount to be credited
to the separate account of each Participant maintained under the Trust.

 

Article 5.  Participants’ Accounts.

 

5.01.  Individual Accounts.  The Administrator will establish and maintain an
Account for each Participant which will reflect Matching and Deferral
Contributions credited to the Account on behalf of the Participant and earnings,
expenses, gains and losses credited thereto, and deemed investments made with
amounts in the Participant’s Account.  The Administrator will establish and
maintain such other accounts and records as it decides in its discretion to be
reasonably required or appropriate in order to discharge its duties under the
Plan.  Participants will be furnished statements of their Account values at
least once each Plan Year.

 

6

--------------------------------------------------------------------------------


 

EXHIBT “A” TO UNANIMOUS WRITTEN CONSENT OF ADMINISTRATIVE COMMITTEE

 

DATED DECEMBER 9, 1999

 

1.03        COVERAGE

 

(a)           Only those Employees listed in Attachment A will be eligible to
participate in the Plan.   :

 

(b)           The Entry Date(s) shall be (check one):

 

(1)            o the first day of each Plan Year.

 

(2)            o the first day of each Plan Year and the date six months later.

 

(3)            o the first day of each Plan Year and the first day of the
fourth, seventh, and tenth months.

 

(4)           ý the first day of each month.

 

1.04    COMPENSATION

 

For purposes of determining Contributions under the Plan, Compensation shall be
as defined in Section 2.01(a)(6), but excluding (check the appropriate box(es)):

 

(a)

 

ý

 

Overtime Pay.

 

 

 

 

 

 

 

 

 

 

 

(b)

 

o

 

Bonuses.

 

Effective date:

 

4/1/03

 

 

 

 

 

 

Authorized signer:

 

 /s/ Linda Croft

 

(c)

 

ý

 

Commissions.

 

Date:

1/30/03

 

 

 

 

 

 

 

 

 

(d)

 

ý

 

The value of a qualified or a non-qualified stock option granted to an

 

 

 

 

 

 

 

 

Employee by the Employer to the extent such value is includable in the

 

 

 

 

 

 

 

 

Employee’s taxable income.

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

 

o

 

No exclusions.

 

 

 

 

 

1.05   CONTRIBUTIONS

 

(a)                               Deferral Contributions The Employer shall make
a Deferral Contribution in accordance with Section 4.01 on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the Plan Year (or portion of the Plan Year) in question, not to
exceed 15 25% of 50% Compensation for that Plan Year.

 

 

Effective Date:

4/1/03

 

Authorized Signer:

/s/ Linda Croft

 

Effective: January 1, 2000

Date:

1/30/03

Authorized Signer:

/s/ Sue Flores

 

 

Date: 12/9/99

 

 

4/11/94

3

--------------------------------------------------------------------------------


 

AMENDMENT TO THE

MICROCHIP TECHNOLOGY INCORPORATED
SUPPLEMENTAL RETIREMENT PLAN

 

WHEREAS, Microchip Technology INC. (the “Employer”) adopted the Microchip
Technology INC. Supplemental Retirement Plan (the “Plan”) through adoption of
the Fidelity Investments CORPORATEplan for Retirement Select Plan Basic Plan
Document and Amendments (“the Basic Plan Document”), effective as of January 1,
1997, for which Fidelity Management Trust Company (the “Trustee”) serves as
trustee of the trust established to hold Plan assets (the “Trust”); and

 

WHEREAS, the Employer desires to amend the Plan as follows effective January 1,
2004.

 

1. Article 7 is amended by deleting Section 7.08 - Unscheduled Withdrawal Right.

 

In witness whereof, the Employer has signed this instrument this   13th   day of
November, 2003.

 

Microchip Technology INC.

 

 

By:

/s/ Linda Croft

 

 

Title: Manager, Employee Benefits

 

--------------------------------------------------------------------------------